Name: Council Regulation (EEC) No 4150/87 of 21 December 1987 laying down arrangements for Spain's and Portugal's trade with Yugoslavia and amending Regulation (EEC) No 449/86 and No 2573/87
 Type: Regulation
 Subject Matter: trade;  political geography;  Europe;  European construction
 Date Published: nan

 No L 389 / 131 . 12 . 87 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 4150/ 87 of 21 December 1987 laying down arrangements for Spain's and Portugal's trade with Yugoslavia and amending Regulation (EEC) No 449/ 86 and No 2573 / 87 Whereas it is necessary to amend Article 1 of Regulation (EEC) No 449 / 86 , HAS ADOPTED THIS REGULATION: Article 1 1 . The Kingdom of Spain and the Portuguese Republic shall apply to trade in the products covered by the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia the arrangements resulting from that Agreement , subject to the specific conditions provided for in Regulation (EEC) No 2573 / 87 . 2 . Regulation (EEC) No 2573 / 87 shall apply to trade with Yugoslavia subject to the special arrangements set out in the Annex to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas a Cooperation Agreement has been concluded between the European Economic Community and the Socialist Federal Republic of Yugoslavia (*); Whereas the Protocol to the abovementioned Agreement which is to be concluded as a result of the accession of Spain and Portugal to the Community must be approved by the Contracting Parties in accordance with their own procedures ; Whereas pending completion of those procedures , without which the Protocol cannot enter into force , it is necessary to establish the arrangements for Spain's and Portugal's trade with Yugoslavia which are to replace the arrangements established by Council Regulation (EEC) No 449 / 86 ( 2 ), as amended by Regulation (EEC) No 2573 / 87 ( 3 ); Whereas Regulation (EEC) No 2573 / 87 laid down the arrangements for trade between Spain and Portugal on the one hand and Algeria , Egypt , Jordan , Lebanon , Tunisia and Turkey on the other , pending the entry into force of the Protocols to be concluded with those countries following the accession of Spain and Portugal ; Whereas Regulation (EEC) No 2573 / 87 should be adjusted insofar as trade between Spain and Portugal with Yugoslavia is concerned ; whereas those adjustments should appear in the Annex to this Regulation ; Article 2 In Article 1 of Regulation (EEC ) No 449 / 86 , 'Yugoslavia' shall be added to the Mediterranean non-member countries . Article 3 This Regulation shall enter into force on 1 January 1988 . It shall apply until the entry into force of the Protocol to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia , consequent upon the accession of the Kingdom of Spain and the Portuguese Republic to the Community . (^ OJ No L 41 , 14 . 2 . 1983 , p. 2 . ( 2 ) OJ No L 50 , 28 . 2 . 1986 , p. 40 . ( 3 ) OJ No L 250 , 1 . 9 . 1987 , p. 1 . 31 . 12 . 87No L 389 / 2 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1987 . For the Council The President B. HAARDER 31 . 12 . 87 Official Journal of the European Communities No L 389 / 3 ANNEX Special arrangements for applying the provisions of Regulation (EEC) No 2573 / 87 to trade between Spain and Portugal and Yugoslavia The provisions of the Articles and Annexes of Regulation (EEC ) No 2573 / 87 which are indicated below shall be applied subject to the following special arrangements : Article 2 This Article shall be replaced where Yugoslavia is concerned by the following : ' 1 . For products originating in Yugoslavia , the Kingdom of Spain shall progressively align its customs duties on those resulting from the application of the Agreement , as provided for in paragraphs 2 to 5 . 2 . The Kingdom of Spain shall apply a duty which reduces the difference between the basic duty and the preferential duty in accordance with the following timetable :  on the date of entry into force of this Regulation , the difference shall be reduced to 62,5 % of the initial difference ,  on 1 January 1989 the difference shall be reduced to 47,5 % of the initial difference ,  on 1 January 1990 the difference shall be reduced to 35 % of the initial difference ,  on 1 January 1991 the difference shall be reduced to 22,5 % of the initial difference ,  on 1 January 1992 the difference shall be reduced to 10 % of the initial difference . The Kingdom of Spain shall apply the preferential rates in full from 1 January 1993 . 3 . The duties calculated in accordance with paragraph 2 shall be rounded down to one decimal place .' Article 3 This Article shall be replaced where Yugoslavia is concerned by the following : '1 . The basic duty for each product to which the successive reductions provided for in Article 2 (2 ) are to be applied shall be the duty actually applied by the Kingdom of Spain vis-ci-vis the Community on 1 January 1985 . 2 . By way of derogation from paragraph 1 :  in the case of products listed in Annex I , the basic duty shall be the duty applied by the Kingdom of Spain vis-h-vis Yugoslavia on 1 January 1985 ,  for crude petroleum oils or oils obtained from bituminous minerals originating in Yugoslavia , the basic duty applied by the Kingdom of Spain shall be zero .' Article 6 This Article shall be replaced where Yugoslavia is concerned by the following : 'For products covered by Regulation (EEC) No 3033 / 80 , listed in Annex B to the Cooperation Agreement and originating in Yugoslavia , the Kingdom of Spain shall :  progressively align its customs duties on the duties constituting the fixed component of the charge resulting from the application of the Agreement , starting from the basic duties indicated in Annex V and in accordance with the timetable laid down in Article 3 (2 ),  from the date of entry into force of this Regulation , apply the preferential rates resulting from the Agreement to the variable component of the charge .' No L 389 / 4 Official Journal of the European Communities 31 . 12 . 87 Article 12 This Article shall be replaced where Yugoslavia is concerned by the following: ' 1 . For products originating in Yugoslavia , the Portuguese Republic shall align its customs duties , from the date of entry into force of this Regulation , on the duties resulting from the application of the Agreement . 2 . By way of derogation from paragraph 1 , for the products referred to in Annex X , originating in Yugoslavia , the Portuguese Republic shall apply a duty which reduces the difference between the basic duty and the preferential duty in accordance with the following timetable :  on the date of entry into force of this Regulation , the difference shall be reduced to 65 % of the initial difference ,  on 1 January 1989 the difference shall be reduced to 50 % of the initial difference ,  on 1 January 1990 the difference shall be reduced to 40 % of the initial difference ,  on 1 January 1991 the difference shall be reduced to 30 % of the initial difference ,  on 1 January 1992 the difference shall be reduced to 15 % of the initial difference . The Portuguese Republic shall apply the preferential rates in full from 1 January 1993 . 3 . The duties calculated in accordance with paragraph 2 shall be rounded down to one decimal place by deleting the second decimal .' Article 13 Paragraph 2 of this Article shall be replaced where Yugoslavia is concerned by the following: 'By way of derogation from paragraph 1 , for the products listed in Annex XI , the basic duties to which the successive reductions provided for in Article 12 (2 ) are to be applied shall be the duties indicated in that Annex , provided the said duties are higher than the duties actually applied by the Portuguese Republic vis-a-vis Yugoslavia on 1 January 1985 .' Article 17 This Article shall be supplemented by the following: 'The Portuguese Republic may apply quantitative restrictions to imports of the following product until 31 December 1992 provided that it applies similar measures vis-a-vis non-preferential third countries ; the restrictions shall take the form of a quota : CCT heading No Description Basic quota ex 64.01 Footwear with outer soles and uppers of rubber or artificial plastic material :  Footwear with outer soles of rubber or artificial plastic material 5 180 pairs The quota shall be increased by 20 % at the beginning of each year ; each successive increase shall be added to the quota and the following increase calculated on the basis of the total thus obtained . Where it is found that Portuguese imports of the product concerned originating in Yugoslavia have been less than 90 % of the quota level in two consecutive years , imports thereof shall be liberalized at the beginning of the year following the two years in question .' 31 . 12 . 87 Official Journal of the European Communities No L 389 / 5 Article 18 This Article shall be replaced where Yugoslavia is concerned by the following : 'For products covered by Regulation (EEC) No 3033 / 80 , listed in Annex B to the Cooperation Agreement , originating in Yugoslavia , the Portuguese Republic shall :  progressively align its customs duties on the duties constituting the fixed component of the charge resulting from the application of the Cooperation Agreement , starting from the basic duties indicated in Annex XIII and in accordance with the timetable laid down in Article 12 ( 2 ),  in respect to the variable component of this charge , apply the preferential rates provided for the Agreement from the date in the first year of the second stage of the transitional arrangements on which the second-stage rules come into force in respect of the commodities whose marketing year starts the latest .' Article 25 For Yugoslavia the date '1 September 1987' shall be replaced by that of '1 January 1988'. No L 389 / 6 Official Journal of the European Communities 31 . 12 . 87 ANNEX I List provided for in Article 2 , applicable to Yugoslavia CCT heading No Description 31.02 Mineral or chemical fertilizers , nitrogenous 39.02 Polymerization and copolymerization products ( for example , polyethylene , poly ­ tetrahaloethylenes , polyisobiitylene , polystyrene , polyvinyl chloride , polyvinyl acetate , polyvinyl chloracetate and other polyvinyl derivatives , polyacrylic and polymethacrylic derivates , coumarone-indene resins ) 55.06 Cotton yarn , put up for retail sale 55.09 Other woven fabrics of cotton 56.05 Yarn of man-made fibres (discontinuous or waste ), not put up for retail sale 56.07 Woven fabrics of man-made fibres (discontinuous or waste ) 58.02 Other carpets , carpeting , rugs , mats and matting , and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not) 58.04 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ) 60.04 Under garments , knitted or crocheted , not elastic nor rubberized 60.05 Outer garments and other articles , knitted or crocheted , not elastic nor rubberized 61.01 Men's and boys' outer garments 61.02 Women's , girls' and infants' outer garments 61.03 Men's and boys' under garments , including collars , shirt fronts and cuffs 62.02 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles 69.08 Glazed setts , flags and paving , hearth and wall tiles 69.11 Tableware and other articles of a kind commonly used for domestic or toilet purposes , of porcelain or china ( including biscuit porcelain and parian ) 84.40 Machinery for washing , cleaning , drying , bleaching , dyeing, dressing , finishing or coating textile yarns , fabrics or made-up textile articles ( including laundry and dry-cleaning machinery), fabric folding , reeling or cutting machines ; machines of a kind used in the manufacture of linoleum or other floor coverings for applying the paste to the base fabric or other support ; machines of a type used for printing a repetitive design , repetitive words or overall colour on textiles , leather , wallpaper , wrapping paper , linoleum or other materials , and engraved or etched plates , blocks or rollers therefor : 84.41 Sewing machines ; furniture especially designed for sewing machines ; machine needles 89.01 Ships , boats and other vessels not falling within any of the following headings of this Chapter : B. Other 31 . 12 . 87 Official Journal of the European Communities Nr . L 389 / 7 ANNEX 11 List provided for in the first indent of Article 5 ( 1 ), applicable to Yugoslavia Quota No CCT heading No Description Basic quota 1 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers ) and television cameras ; radio navigational aid apparatus , radar apparatus and radio remote control apparatus : 69 units A. Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers ) and television cameras : III . Receivers , whether or not incorporating sound recorders or reproducers : b) Other : 2 . Other : ex cc) Television receivers , with integral tube :  for colour television , the diagonal measurement of the screen of which is :  from more than 42 cm up to and including 52 cm  more than 52 cm ex dd) Television receivers , without integral tube :  for colour television , the diagonal measurement of the screen of which is  from more than 42 cm up to and including 52 cm  more than 52 cm 2 87.01 Tractors (other than those falling within heading No 87.07 ), whether or not fitted with power take-offs , winches or pulleys : ex B. Agricultural tractors (excluding walking tractors ) and forestry tractors , wheeled :  With an engine of a cylinder capacity of 4 000 cm3 or less 35 units No L 389 / 8 Official Journal of the European Communities 31 . 12 . 87 ANNEX III List provided for in the second indent of Article 5 ( 1 ), applicable to Yugoslavia : Quota No CCT heading No Description Basic quota 1 25.03 Sulphur of all kinds , other than sublimed sulphur , precipitated sulphur and colloidal sulphur 69 tonnes 2 29.03 Sulphonated , nitrated or nitrosated derivatives of hydrocarbons : B. Nitrated and nitrosated derivatives ex I. Trinitrotoluenes and dinitronaphtalenes :  Trinitrotoluenes 9 tonnes 36.01 Propellent powders 36.02 Prepared explosives , other than propellent powders 36.04 Safety fuses : detonating fuses ; percussion and detonating caps ; igniters ; detonators : A. Safety fuses ; detonating fuses ex B. Other :  Other than electrical detonators 36.05 Pyrotechnic articles ( for example , fireworks , railway fog signals , amorces , rain rockets ) 36.06 Matches (excluding Bengal matches) 3 39.02 Polymerization and copolymerization products ( for example , polyethylene , polytetrahaloethylenes , polyisobetylene , polystyrene , polyvinyl chloride , polyvinyl acetate , polyvinyl chloroacetate and other polyvinyl derivatives , polyacrylic and polymethacrylic derivatives , coumarone-indene resins ): 55 tonnes C. Other : I. Polyethylene : ex b ) In other forms :  Waste and scrap ex 11 . Polytetrahaloethylenes :  Waste and scrap ¢ ex III . Polysulphohaloethylenes :  Waste and scrap ex IV . Polypropylene :  Waste and scrap ex V. Polyisobutylene :  Waste and scrap VI . Polystyrene and copolomers of styrene : ex b ) In other forms :  Waste and scrap 31 . 12 . 87 Official Journal of the European Communities No L 389 / 9 Quota No CCT heading No Description Basic quota C. VII . Polyvinylchloride :39.02 (cont 'd) ex b ) In other forms :  Waste and scrap ex VIII . Polyvinylidene chloride and copolymers of vinylidene chloride with vinylchloride :  Waste and scrap ex IX . Polyvinylacetate :  Waste and scrap ex X. Copolymers of vinyl chloride with vinyl acetate :  Waste and scrap ex XI . Polyvinyl alcohols , acetals and ethers :  Waste and scrap ex XII . Acrylic polymers , methacrylic and acrylo-methacrylic copolymers :  Waste and scrap ex XIII . Coumarone resins , indene resins and coumarone-indene resins :  Waste and scrap XIV . Other polymerization or copolymerization products : ex b ) In other forms :  Waste and scrap 4 39.07 2 000 ECUArticles of materials of the kinds described in heading Nos 39.01 to 39.06 : B. Other: I. Of regenerated cellulose III . Of hardened proteins : V. Of other materials : a ) Spools , reels and similar supports for photographic and cinematographic film or for tapes , films and the like falling within heading No 92.12 c) Corset busks and similar supports for articles of apparel or clothing accessories ex d ) Other : excluding airtight clothing affording portection against radiation or radioactive contamination , not combined with breathing apparatus 5 ex 58.01 Carpets , carpeting and rugs , knotted (made up or not), other than handmade 860 kg 58.02 Other carpets , carpeting , rugs , mats and matting , and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not ): A. Carpets , carpeting , rugs , mats and matting No L 389 / 10 Official Journal of the European Communities 31 . 12 . 87 Quota No CCT heading No Description Basic quota 6 160 kgex 58.04 58.09 60.01 Woven pile fabrics and chenille fabrics ( other than terry towelling or similar terry fabics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ):  Of cotton Tulle and other net fabrics ( but not including woven , knitted or crocheted fabrics ), figured ; hand or mechanically made lace , in the piece , in strips or in motifs : B. Lace : ex I. Hand-made :  Other than lace made from cotton , wool and man-made textile fibres II . Mechanically made Knitted or crocheted fabric , not elastic nor rubberized : C. Of other textile materials : I. Of cotton 7 60.04 120 kg (')Under garments , knitted or crocheted , not elastic nor rubberized : A. Babies' garments ; girls' garments up to and including commercial size 86 : I. T-shirts : a ) Of cotton II . Lightweight fine knit roll , polo or turtle neck jumpers and pullovers : a ) Of cotton III . Other : b ) Of cotton B. Other : I. T-shirts : a ) Of cotton II . Lightweight fine knit roll , polo or turtle-neck jumpers and pullovers : a ) Of cotton IV . Other : d ) Of cotton Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : ex a ) Outer garments of knitted or crocheted textile fabrics of heading No 59.08 :  Of cotton 60.05 (') This quota shall apply without prejudice to the provisions of the Supplementary Protocol to the Cooperation Agreement , concerning trade in textiles . Official Journal of the European Communities No L 389 / 1131 . 12 . 87 Description Basic quotaQuota No CCT heading No 60.05 (cont 'd) A. II . b ) Other : 1 . Babies' garments , girls' garments up to and including commercial size 86 : cc) Of cotton 2 . Bathing costumes and trunks : bb ) Of cotton 3 . Track suits : bb ) Of cotton 4 . Other outer garments : aa ) Blouses and shirt-blouses for women, girls and infants : 55 . Of cotton bb ) Jerseys , pullovers , slipovers , waistcoats , twinsets , cardigans , bed jackes and jumpers ; (other than jackets referred to under subheading 60.05 A II b ) 4 hh )): 11 . Men's and boys': eee ) Of cotton 22 . Women's , girls' and infants : fff) Of cotton cc) Dresses : 44 . Of cotton dd ) Skirts , including divided skirts : 33 . Of cotton ee ) Trousers ; bib and brace overalls , breeches and shorts : ex 33 . Of other textile materials :  Of cotton ff) Suits and coordinate suits (excluding ski suits ) for men and boys : ex 22 . Of other textile materials :  Of cotton gg ) Suits and coordinate suits (excluding ski suits ), and costumes , for women , girls and infants : 44 . Of cotton hh ) Coats , jackets (excluding anoraks , windcheaters , waister jackets and the like ) and blazers : 44 . Of cotton ijij ) Anoraks , windcheaters , waister jackets and the like : ex 11 . Of wool or of fine animal hair , of cotton or of man-made textile fibres :  Of cotton kk ) Ski suits : ex 11 . Of wool or of fine animal hair , of cotton or of man-made textile fibres :  Of cotton 11 ) Bath robes , dressing gowns and similar articles : ex 11 . Of wool or of fine animal hair , of cotton or of man-made textile fibres :  Of cotton mm) Other outer garments : 44 . Of cotton No L 389 / 12 Official Journal of the European Communities 31 . 12 . 87 Quota No CCT heading No Description Basic quota 60.05 (cont'd) A. II . b ) 5 . Clothing accessories : ex aa ) For babies :  Of cotton bb ) Other : ex 33 . Of other textile materials :  Of cotton B. Other : ex III . Of other textile materials :  Of cotton 8 61.01 Men's and boys' outer garmens : A. Garments of the 'cowboy' type and other similar garments for amusement and play less than commercial size 158 ; garments of textile fabric of heading Nos 59.09 , 59.11 or 59.12 : II . Other : ex a ) Coats :  Of cotton ex b ) Other :  Of cotton 160 kg 0 ) B. Other : I. Industrial and occupational clothing: a ) Overalls , including boiler suits and bibs and braces : 1 . Of cotton b ) Other : 1 . Of cotton II . Swimwear : ex b ) Of other textile materials :  Of cotton | III . Bath robes , dressing gowns and similar articles : b ) Of cotton IV . Parkas , anoraks , windcheaters , waister jackets and the like : b ) Of cotton V. Other : a ) Jackets (excluding waister jackets) and blazers : 3 . Of cotton (') This quota shall apply without prejudice to the provisions of the Supplementary Protocol to the Cooperation Agreement , concerning trade in textiles . 31 . 12 . 87 Official Journal of the European Communities No L 389 / 13 Quota No CCT heading No Description Basic quota 61.01 (cont 'd) 61.02 B. V. b ) Overcoats , raincoats and other coats ; cloaks and capes : 3 . Of cotton c) Suits and coordinate suits (excluding ski suits): 3 . Of cotton d ) Shorts : 3 . Of cotton e ) Trousers : 3 . Of cotton f) Ski suits : ex 1 . Of wool or of fine animal hair , of cotton or of man-made textile fibres :  Of cotton g) Other garments : 3 . Of cotton Women's , girls' and infants' outer garments : A. Babies' garments , girls' garments up to and including commercial size 86 ; garments of the 'cowboy' type and other similar garments for amusement and play , less than commercial size 158 : I. Babies' garments , girls' garments up to and including commercial size 86 : a ) Of cotton B. Other : I. Garments of textile fabric of heading Nos 59.08 , 59.11 or 59.12 : ex a ) Coats :  Of cotton ex b ) Other :  Of cotton II . Other : a ) Aprons , overalls , smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use ): 1 . Of cotton b ) Swimwear : ex 2 . Of other textile materials :  Of cotton c) Bath robes , dressing gowns and similar articles : 2 . Of cotton d ) Parkas , anoraks , windcheaters , waister jackets and the like : 2 . Of cotton e) Other : 1 . Jackets (excluding waister jackets ) and blazers : cc) Of cotton 2 . Coats and raincoats , cloaks and capes : cc) Of cotton 3 . Suits and coordinate suits (excluding ski suits ), and costumes : cc) Of cotton 4 . Dresses : ee ) Of cotton No L 389 / 14 Official Journal of the European Communities 31 . 12 . 87 Quota No CCT heading No Description Basic quota 61.02 (cont'd) B. II . e ) 5 . Skirts , including divided skirts : cc ) Of cotton 6 . Trousers : cc ) Of cotton 7 . Blouses and shirt-blouses : cc ) Of cotton 8 . Ski suits : ex aa ) Of wool or of fine animal hair , of cotton or of man-made textile fibres :  Of cotton 9 . Other garments : cc ) Of cotton 9 61.03 61.04 Men's and boys' under garments , including collars , shirt fronts and cuffs : A. Shirts : II . Of cotton B. Pyjamas : II . Of cotton C. Other : II . Of cotton Women's , girls' and infants' under garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : I. Of cotton B. Other : I. Pyjamas and nightdresses b ) Of cotton II . Other : b ) Of cotton 80 kg (') 10 84.41 Sewing machines ; furniture specially designed for sewing machines ; sewing machine needles : A. Sewing machines ; furniture specially designed for sewing machines : I. Sewing machines ( lock-stitch only), with heads of a weight not exceeding 16 kg without motor or 17 kg including the motor ; sewing machine heads ( lock-stitch only), of a weight not exceeding 16 kg without motor or 17 kg including the motor : a ) Sewing machines having a value (not including frames , tables or furniture ) of more than 65 ECU each b ) Other 25 units (') This quota shall apply without prejudice to the provisions of the Supplementary Protocol to the Cooperation Agreement , concerning trade in textiles . 31 . 12 . 87 Official Journal of the European Communities No L 389 / 15 Quota No CCT heading No Description Basic quota 11 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers ) and television cameras ; radio navigational aid apparatus , radar apparatus and radio remote control apparatus : A. Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers ) and television cameras : III . Receivers , whether or not incorporating sound recorders or reproducers : b ) Other : ex 2 . Other : ex cc ) Television receivers , with integral tube :  for colour television , the diagonal measurement of the screen of which is :  from more than 42 cm to and including 52 cm  more than 52 cm ex dd) Television receivers , without integral tube :  for colour television , the diagonal measurement of the screen of which is :  from more than 42 cm to and including 52 cm  more than 52 cm 34 units 12 87.01 Tractors ( other than those falling within heading No 87.07), whether or not fitted with power take-offs , winches or pulleys : A. Agricultural walking tractors , with either a spark ignition or a compression ignition engine 17 units 13 93.02 93.04 93.05 93.06 Revolvers and pistols , being firearms : Other firearms , including Very pistols , pistols and revolvers for firing blank ammunition only , line-throwing guns and the like : ex A. Sporting and target-shooting guns , rifles and carbines :  Excluding single-barrelled , rifled sporting and target-shooting guns and carbines , and other than ring firing , of a unit value greater than 200 ECU Arms of other descriptions , including air , spring and similar pistols , rifles and guns Parts of arms , including gun barrel blanks , but not including parts of sidearms 3 800 ECU 14 93.07 Bombs , grenades , torpedoes , mines , guided weapons and missiles and similar munitions of war , and parts thereof; ammunition and parts thereof, including cartridge wads , lead shot prepared for ammunition 2 tonnes No L 389 / 16 Official Journal of the European Communities 31 . 12 . 87 ANNEX IV List provided for in the last subparagraph of Article 5(1 ), applicable to Yugoslavia : CCT heading No Description Basic quota 39.02 Polymerization and copolymerization products ( for example , polyethylene , polytetrahaloethylenes , polyisobutylene , polystyrene , polyvinyl chloride , polyvinyl acetate , polyvinyl chloroacetate and other polyvinyl derivatives , polyacryic and polymethacrylic derivatives , coumarone-indene resins ): C. Other : VII . Polyvinyl chloride : a ) In one of the forms referred to in Note 3 ( a ) or ( b ) of this Chapter ex b ) In other forms  Excluding waste and scrap 14 tonnes 84.41 Sewing machines ; furniture specially designed for sewing machines ; sewing machine needles : A. Sewing machines ; furniture specially designed for sewing machines : II . Other sewing machines and other heads for sewing III . Parts ; furniture specially designed for sewing machines B. Sewing machine needles 2 tonnes 85.21 Termionic , cold cathode and photo-cathode valves and tubes ( including vapour or gas-filled valves and tubes , cathode-ray tubes , television camera tubes and mercury arc rectifying valves and tubes ); photocells ; mounted piezo-electric crystals ; diodes , transistors and similar semi-conductor devices ; light emitting diodes ; electronic microcircuits : 5 tonnes 89.01 Ships , boats and other vessels not falling within any of the following headings of this Chapter : B. Other : I. Sea-going vessels 135 000 ECU 31 . 12 . 87 Official Journal of the European Communities No L 389 / 17 ANNEX V List provided for in Article 6 applicable to Yugoslavia CCT heading No Description Basic duty ( fixed component ) (% ) 17.04 Sugar confectionery , not containing cocoa : B. Chewing gum containing by weight of sucrose ( including invert sugar expressed as sucrose ): I. Less than 60 % 24,21 II . 60 % or more 22,65 C. White chocolate 0,00 D. Other : I. Containing no milkfats or containing less than 1,5 % by weight of such fats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose) 26,93 b ) Containing by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . 5 % or more but less than 30 % 29,28 2 . 30 % or more but less than 40 % 29,80 3 . 40 % or more but less than 50 % : aa ) Containing no starch 27,67 bb ) Other 25,12 4 . 50 % or more but less than 60 % 23,22 5 . 60 % or more but less than 70 % 21,62 6 . 70 % or more but less than 80 % 21,38 7 . 80 % or more but less than 90 % 18,81 8 . 90 % or more 20,56 II . Other : e a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose) 13,06 b ) Containing by weight of sucrose ( including invert sugar expressed as sucrose): 1 . 5 % or more but less than 30 % 20,71 2 . 30 % or more but less than 50 % 11,59 3 . 50 % or more but less than 70 % 7,29 4 . 70 % or more 20,91 18.06 Chocolate and other food preparations containing cocoa : A. Cocoa powder , not otherwise sweetened than by the addition of sucrose , containing by weight of sucrose : I. Less than 65 % 20,71 II . 65 % or more but less than 80 % 7,35 l III . 80 % or more 0,00 No L 389 / 18 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description Basic duty ( fixed component ) (% ) 18.06 (cont'd) B. Ice-cream (not including ice-cream powder ) and other ices : I. Containing no milkfats or containing less than 3 % by weight of such fats 0,00 II . Containing by weight of milkfats : a ) 3 % or more but less than 7 % 0,00 b ) 7 % or more 0,00 C. Chocolate and chocolate goods , whether or not filled ; sugar confectionery and substitutes therefor made from sugar substitution products , containing cocoa : I. Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) 10,92 II . Other : a ) Containing no milkfats or containing less than 1,5 % by weight of such fats and containing by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Less than 50 % 12,71 2 . 50 % or more 9,66 b ) Containing by weight of milkfats : 1 . 1,5 % or more but less than 3 % 7,04 2 . 3 % or more but less than 4,5 % 10,03 3 . 4,5 % or more but less than 6 % 10,02 4 . 6 % or more 7,37 D. Other : I. Containing no milkfats or containing less than 1,5 % by weight of such fats : a ) In immediate packings of a net capacity of 500 g or less 0,00 b ) Other 0,00 II . Containing by weight of milkfats : a ) 1,5 % or more but not more than 6,5 % : 1 . In immediate packings of a net capacity of 500 g or less 3,96 2 . Other  In immediate packings of a net capacity exceeding 500 g but not more than 1 kg 3,96  Other 9,96 b ) More than 6,5 % but less than 26 % : 0,00 1 . In immediate packings of a net capacity of 500 g or less 0,00 2 . Other :  In immediate packings of a net capacity exceeding 500 g but not more than 1 kg 0,00  Other 6,00 31 . 12 . 87 Official Journal of the European Communities No L 389 / 19 CCT heading No Description Basic duty ( fixed component ) ( % ) 18.06 (cont'd.) D. II . c ) 26 % or more : 1 . In immediate packings of a net capacity of 500 g or less 2 . Other : 0,00  In immediate packings of a net capacity exceeding 500 g but not more than 1 kg 0,00  Other 6,00 19.05 Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice , corn flakes and similar produtcts): A. Obtained from maize 16,80 B. Obtained from rice 16,80 C. Other 16,80 21.06 Natural yeasts (active or inactive ); prepared baking powders : A. Active natural yeast : II . Bakers' yeast : a ) Dried 4,50 b ) Other 12,40 21.07 Food preparations not elsewhere specified or included : A. Cereals in grain or ear form , pre-cooked or otherwise prepared : I. Maize 16,80 II . Rice 16,80 III . Other 16,80 B. Ravioli , macaroni , spaghetti and similar products , not stuffed , cooked ; the foregoing preparations , stuffed , whether or not cooked : I. Not stuffed , cooked : a ) Dried 16,80 b ) Other 16,80 II . Stuffed : a ) Cooked 16,80 b) Other 16,80 C. Ice-cream (not including ice-cream powder) and other ices : I. Containing no milkfats or containing less than 3 % by weight of such fats 16,80 II . Containing by weight of milkfats : I a ) 3 % or more but less than 7 % 16,80 b ) 7 % or more 16,80 No L 389 / 20 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description Basic duty ( fixed component ) (% ) 21.07 (cont'd) D. Prepared yoghurt ; prepared milk , in powder form , for use as infats' foold or for dietetic or culinary purposes : I. Prepared yoghurt : a ) In powder form , containing by weight of milkfats : 1 . Less than 1,5 % 16,80 2 . 1,5 % or more 16,80 b ) Other , containing by weight of milkfats : 1 . Less than 1,5 % 16,80 2 . 1,5 % or more but less than 4 % 16,80 3 . 4 % or more 16,80 II . Other , containing by weight of milkfats : I a ) Less than 1,5% and containing by weight of milk proteins (nitrogen contentx 6,38 ): 1 . Less than 40 % 16,80 2 . 40 % or more but less than 55 % 16,80 3 . 55 % or more but less than 70 % 16,80 4 . 70 % or more 16,80 b ) 1,5 % or more 16,80 E. Cheese fondues 16,80 G. Other : I. Containing no milkfats or containing less than 1,5 % by weight of such fats : I a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( includinginvert sugar expressed as sucrose ): 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % 16,80 bb ) 32 % or more but less than 45 % 16,80 cc) 45 % or more b ) Containing 5 % or more but less than 15 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 16,80 16,80 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % 16,80 bb ) 32 % or more but less than 45 % 16,80 cc ) 45 % or more c) Containing 15 % or more but less than 30 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 16,80 16,80 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % 16,80 bb ) 32 % or more but less than 45 % 16,80 I cc) 45 % or more 16,80 31 . 12 . 87 Official Journal of the European Communities No L 389 / 21 CCT heading No Description Basic duty ( fixed component ) ( % ) 21.07 (Cont'd) G. I. d ) Containing 30 % or more but less than 50 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 16,80 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % 16,80 bb ) 32 % or more 16,80 e) Containing 50 % or more but less than 85 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 16,80 2 . Other 16,80 f) Containing 85 % or more by weight of sucrose ( including invert sugar expressed as sucrose ) 16,80 II . Containing 1,5 % or more but less than 6 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 16,80 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % 16,80 bb ) 32 % or more but less than 45 % 16,80 cc ) 45 % or more 16,80 b ) Containing 5 % or more but less than 15 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 16,80 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % 16,80 bb ) 32 % or more 16,80 c ) Containing 15 % or more but less than 30 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 16,80 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % 16,80 bb ) 32 % or more 16,80 d ) Containing 30 % or more but less than 50 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 16,80 2 . Other 16,80 e ) Containing 50 % or more by weight of sucrose ( including invert sugar expressed as sucrose ) 16,80 No L 389 / 22 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Basic duty ( fixed component ) (% ) Description 21.07 (cont 'd) 16,80 16,80 16,80 16,80 16,80 16,80 16,80 G. III . Containing 6 % or more but less than 12 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % bb) 32 % or more b ) Containing 5 % or more but less than 15 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other c) Containing 15 % or more but less than 30 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other d ) Containing 30 % or more but less than 50 % by weight of sucrose ( including invert sugar expresed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other e) Containing 50 % or more by weight of sucrose (including invert sugar expressed as sucrose ) IV . Containing 12 % or more but less than 18 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other b ) Containing 5 % or more but less than 15 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than than 5 % by weight of starch 2 . Other c) Containing 15 % or more by weight of sucrose ( including invert sugar expressed as sucrose ) 16,80 16,80 16,80 16,80 16,80 16,80 16,80 16,80 V. Containing 18 % or more but less than 26 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other b ) Containing 5 % or more by weight of sucrose ( including invert sugar expressed as sucrose) 16,80 16,80 16,80 31 . 12 . 87 Official Journal of the European Communities No L 389 / 23 CCT heading No Description Basic duty (fixed component ) (% ) 21.07 (cont'd) G. VI . Containing 26 % or more but less than 45 % by weight of milkfats :  in immediate packings of a net capacity of 1 kg or less  other 16,80 22,80 VII . Containing 45 % or more but less than 65 % by weight of milkfats : I  in immediate packings of a net capacity of 1 kg or less 16,80  other 22,80 VIII . Containing 65 % or more but less than 85 % by weight of milkfats :  in immediate packings of a net capacity of 1 kg or less 16,80  other 22,80 IX . Containing 85 % or more by weight of milkfats  in immediate packings of a net capacity of 1 kg or less 16,80  other 22,80 No L 389 / 24 Official Journal of the European Communities 31 . 12 . 87 ANNEX X List provided for in Article 12 (2 ) applicable to Yugoslavia CCT heading No Description 15.06 15.10 17.04 18.06 Other animal oils and fats ( including neat's foot oil and fats from bones or waste ) Fatty acids; acid oils from refining , fatty alcohols C. Other fatty acids ; acids oils from refining Sugar confectionery , not containing cocoa Chocolate and other food preparations containing cocoa : A. Cocoa powder , not otherwise sweetened than by the addition of sucrose , containing by weight of sucrose I. less than 65 % II . 65 % or more but less than 80 % III . 80 % or more C. Chocolate and chocolate goods , whether or not filled ; sugar confectionery and substitutes therefor made from sugar substitution products , containing cocoa ex D. Other :  Excluding products containing 26 % or more by weight of milkfats Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice , corn flakes and similar products): A. Obtained from maize Sauces , mixed condiments and mixed seasonings Natural yeasts ( active or inactive ); prepared baking powders : ex A. Active natural yeasts :  Excluding dried bakers' yeast C. Prepared baking powders Food preparations not elsewhere specified or included : A. Cereals in grain or ear form , pre-cooked or otherwise prepared : II . Rice B. Ravioli , macaroni , spaghetti and similar products , not stuffed , cooked ; the foregoing preparations stuffed , whether or not cooked C. Ice-cream (not including ice-cream powder) and other ices : I. Containing no milkfats or containing less than 3 % by weight of such fats 19.05 21.04 21.06 21.07 31 . 12 . 87 Official Journal of the European Communities No L 389 / 25 CCT heading No Description D. Prepared yoghurt ; prepared milk , in powder form, for use as infants' food or for dietetic or culinary purposes : I. Prepared yoghurt : b ) Other , containing by weight of milkfats : 1 . Less than 1,5 % ex G. Other :  Containing no milkfats or containing less than 1 ,5 % by weight of such fats ,  Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose and containing no starch or containing less than 5 % by weight of starch 21.07 (cont.) 22.01 28.03 29.01 29.15 29.16 Waters , including spa waters and aerated waters ; ice and snow Carbon ( including carbon black ) Hydrocarbons : A. Acyclic : ex I. For use as power or heating fuels :  Excluding acetylene B. Cyclanes and cyclenes : II . Other : ex a ) For use as power or heating fuels :  Excluding decahydronaphthalene Polycarboxylic acids and their anhydrides , halides , peroxides and peracids , and their halogenated , sulphonated , nitrosated derivatives : C. Aromatic polycarboxylic acids : I. Phthalic anhydride ex III . Other :  Dibutyl phthalates(ortho )  Diocytil orthophthalates  Diisooctyl , diisonomyl and diisodecyl phthalates  Ohter esters of diiso-butyl Carboxylic acids with alcohol , phenol , aldehyde or ketone function and other single or complex oxygen function carboxylic acids and their anhydrides , halides , peroxides and peracids , and their halogenated , sulphonated , nitrated or nitrosated derivatives : A. Carboxylic acids with alcohol function : ex III . Tartaric acid and its salts and esters  Tartaric acid No L 389 / 26 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description 29.44 Antibiotics : ex A. Penicillins :  Ampicillin and amoxicillin C. Other antibiotics : ex II . Tetracyclins :  Oxytetracyclin and its salts 30.03 III . Other antibiotics :  Erythromycin Medicaments ( including veterinary medicaments ): A. Not put up in forms or in packings of a kind sold by retail : II . Other : a ) Containing penicillin , streptomycin or their derivatives b ) Other :  Containing antibiotics or derivatives thereof, other than those falling in subheading A II a ) B. Put up in forms or in packing of a kind sold by retail : II . Other : a ) Containing penicillin , streptomycin or their derivatives b ) Other :  Containing antibiotics or their derivatives other than those listed under subheading B II a ) Mineral or chemical fertilizers , nitrogenous : A. Natural sodium nitrate 31.02 ex C. Other : Excluding ammonium nitrate calcium nitrate having a nitrogen content of not more than 16 % , calcium nitrate and magnesium nitrate 32.09 Varnishes and lacquers ; distempers ; prepared water pigments of the kind used for finishing leather ; paints and enamels ; pigments dispersed in linseed oil , white spirit , spirits of turpentine or other media of a kind used in the manufacture of paints or enamels ; stamping foils ; dyes or other colouring matter in forms or packing of a kind sold by retail ; solution as defined by Note 4 to this Chapter : A. Varnishes and lacquers ; distempers ; prepared water pigments of the kind used for finishing leather ; paints and enamels ; pigments dispersed in linseed oil , white spirit , spirits of turpentine or other media of a kind used in the manufacture of paints or enamels ; solutions as defined by Note 4 to this Chapter : ex II . Other :  Excluding non-precious metals in paste form used in the manufacture of paints C. Dyes or other colouring matter in forms or packings of a kind sold by retail 31 . 12 . 87 Official Journal of the European Communities No L 389 / 27 CCT heading No Description Glazier's putty , grafting putty , painters' fillings , non-refractory surfacing preparations , stopping , sealing and similar mastics , including resin mastics and cements Writing ink , printing ink and other inks : B. Printing ink C. Other inks 32.12 32.13 ex 34.02 35.06 Organic surface-active agents ; surface-active preparations and washing preparations , whether or not containing soap :  Ethoxylates Prepared glues not elsewhere specified or included ; products suitable for use as glues put up for sale by retail as glues in packages not exceeding a net weight of 1 kg : A. Prepared glues not elsewhere specified or included B. Products suitable for use as glues put up for sale by retail as glues in packages not exceeding a net weight of 1 kg: I. Cellulose based glues II . Other : ex a ) Glues obtained by chemical reaction : 1 . Of polyurethane systems b ) Other Sensitized paper , paperboard and cloth , unexposed or exposed , but not developed :  Printing paper ex 37.03 38.19 Chemical products and preparations of the chemical or allied industries ( including those consisting of mixtures of natural products ), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included : Q. Foundry core binders based on synthetic resins X. Other : ex II . Anti-scaling and similar compounds , for boilers and for the treatment of industrial cooling water ex III . Auxiliary products for foundries : a ) For metals :  Refractory linings to improve the surface of castings No L 389 / 28 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description 39.01 Condensation , polycondensation and polyaddition products , whether or not modified or polymerized and whether or not linear ( for example , phenoplasts , aminoplasts , alkyds , polyallyl esters and other unsaturated polyesters , silicones ): C. Other : I. Phenoplasts : a ) In one of those forms mentioned in Note 3 ( a ) and ( b ) to this Chapter :  Resins , excluding those of the Novolak type ex b ) In other forms:  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed , with the exception of copper-plated rigid laminates for the manufacture of printed circuits  Plates , sheets or strip , neither rigid nor spongy , weighing more than 160 g/m2 , whether or not printed II . Aminoplasts : ex b ) In other forms :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Plates , sheets or strip , neither rigid nor spongy , weighing more than 160 g/m2 , not printed III . Aklyds and other polyesters : ex a ) In one of the forms mentioned in Note 3 (d ) to this Chapter : I  Sheet or plate of glass fibre-reinforced polyester , weighing more than 160 g /m2 ex b ) Other :  non alkydic polyesters , unsaturated in one of the forms mentioned in Note 3 ( a ) and (b ) to this Chapter for polyurethanes , other than for moulding or extruding ex IV . Polymides :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed I  Plates , sheets or strip , neither rigid nor spongy , weighing more than 160 g/m2 , not printed ex V. Polyurethanes :  In one of the forms mentioned in Note 3 ( a ) and ( b ) to this Chapter  Plates , sheets or strips , neither rigid nor spongy , weighing more than \ 160 g /m2 , not printed  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed ex VI . Silicones :  Plates , sheets or strip , neither rigid nor spongy , weighing more than 160 g/m2 , not printed 31 . 12 . 87 Official Journal of the European Communities No L 389 / 29 CCT heading No Description 39.01 (cont.) 39.02 ex VII . Other :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Plates , sheets or strip , neither rigid nor spongy , weighing more than 160 g /m2 , not printed  Resins , other than epoxide resins , in one of the forms mentioned in Note 3 ( a ) and ( b ) to this Chapter :  Polyether alcohols  Systems for Polyurethanes Polymerization and copolymerization products ( for example , polyethylene , polytetrahaloetylenes , polyisobutylene , polystyrene , polyvinyl chloride , polyvinyl acetate , polyvinyl chloroacetate and other polyvinyl derivatives , polyacrylic and polymethacrylic derivatives , coumarone-indene resins ): C. Other : I. Polyethylene: a ) In one of the forms mentioned in Note 3 ( a ) and ( b ) to this Chapter : ex b ) In other forms :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Waste and scrap ex II . Polytetrahaloethylenes :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed ex III . Polysulfohaloethylenes :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed ex IV . Polypropylene:  In one of the forms mentioned in Note 3 ( a ) and (b ) to this Chapter and waste and scrap  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed ex V. Polyisobutylene :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed VI . Polystyrene and copolymers of styrene : ex b ) In other forms :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed VII . Polyvinyl chloride : ex a ) In one of the forms mentioned in Note 3 ( a ) and (b ) to this Chapter  Products for moulding  Emulsion type resins for pastes ex b ) In other forms :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed No L 389 / 30 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description 39.02 (cont. ) C. ex VIII . Polyvinylidene chloride ; copolymers of vinylidene chloride with vinyl chloride :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed ex IX . Polyvinyl acetate :  Plates , sheets or strip , rigid , weighing more than 160 g / m2 , whether or not printed ex X. Copolymers of vinyl chloride with vinyl acetate :  Plates j sheets or strip , rigid , weighing more than 160 g / m2 , whether or not printed ex XI . Polyvinyl alcohols , acetals and ethers :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed ex XII . Acrylic polymers , methacrylic polymers and acrylo-methacrylic copolymers : |  Plates , sheets or strip , rigid , weighing more than 160 g / m2 , whether or not printed XIV. Other polymerization or copolymerization products : ex b ) In other forms :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed 39.03 Regenerated cellulose , cellulose nitrate , cellulose acetate , and other cellulose esters , cellulose ethers and other chemical derivatives of cellulose , plasticized or not ( for example , colladions , celluloid), vulcanized fibre : B. Other : I. Regenerated cellulose : b ) Other : ex 2 . Other :  Plates , sheets or strip of a weight not exceeding 160 g/m2 , not printed  Plates , sheets or strip , rigid weighing more than 160 g / m2 , whether or not printed II . Cellulose nitrates : b ) Plasticized : 1 . With camphor or otherwise ( for example , celluloid ): ex aa ) Film in rolls or in strips , for cinematography or photography  of celluloid ex bb ) Other :  Plates , sheets , strips or tubes , of celluloid  Other plates , sheets or strip , rigid , weighing more than 160 g/ m2 , whether or not printed 31 . 12 . 87 Official Journal of the European Communities No L 389 / 31 CCT heading No Description 39.03 (cont. ) B. III . Cellulose acetates : ( b ) Plasticized : 4 . Other : ex bb ) Other :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed IV . Other cellulose esters : ( b ) Plasticized : 4 . Other : ex bb ) Other :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed V. Cellulose ethers and other chemical derivatives of cellulose : b ) Plasticized :  Other : ex aa ) Ethylcellulose :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed ex bb ) Other :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed ex VI . Vulcanized fibre :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed , of artificial plastic materials 39.07 Articles of materials of the kinds described in heading Nos 39.01 to 39.06 : B. Other : ex I. Of regenerated cellulose :  Excluding: artificial sausage casings ; floor coverings ; fans and hand screens , comprising sheets of plastic materials and frames and handles of all materials , except for precious metals ; corset busks and similar supports for articles of apparel or clothing accessories ; articles of clothing and articles for the manufacture of machinery falling within heading No 84.53 by domestic industry ex II . Of vulcanized fibre :  Excluding : fans and hand screens comprising sheets of plastic materials and frames and handlers of all materials , except for precious metals ; corset busks and similar supports for articles of apparel or clothing accessories and articles of machinery falling within heading No 84.53 by domestic industry ex III . Of hardened proteins :  Excluding : artificial sausage casings : fans and hand screens comprising sheets of plastic materials and frames and handles of all materials , except for precious metals , tubes obtained by giving , as a substitute for dry sausage casings , and articles for the manufacture of machinery falling within heading No 84.53 by domestic industry No L 389 / 32 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description 39.07 (cont.) B. ex IV . Of chemical derivatives of rubber :  Excluding: floor coverings ; fans and hand screens , comprising sheets of plastic materials and frames and handles of all materials except for precious metals , corset busks and similar supports for articles of apparel or clothing accessories ; articles of clothing V. Of other materials : a ) Spools , reels and similar supports for photographic and cinematographic film or for tapes , films and the like falling within heading No 92.12 ex d ) Other :  Excluding : artificial sausage casings , floor coverings ; articles of clothing , articles and accessories for machinery falling within heading No 84.53 , and articles for civil engineering ex 40.10 40.11 42.02 Transmission , conveyor or elevator belts or belting , of vulcanized rubber :  Excluding transmission belts or belting , of trapezoidal cross-section Rubber tyres , tyre cases , interchangeable tyre treads , inner tubes and tyre flaps , for wheels of all kinds : ex A. Solid or cushion tyres and interchangeable tyre treads :  Interchangeable tyre treads weighing up to 20 kg each B. Other : ex II . Other :  Weighing up to 20 kg each Travel goods ( for example , trunks , suit-cases , hat-boxes , travelling-bags , rucksacks), shopping bags , handbags , satchels , brief-cases , wallets , purses , toilet-cases , tool-cases , tobacco-pouches , sheaths , cases , boxes ( for example , for arms , musical instruments , binoculars , jewellery , bottles , collars , footwear , brushes ) and similar containers , of leather or of composition leather , of vulcanized fibre , of artificial plastic sheeting , of paperboard or of textile fabric : ex A. Of artificial plastic sheeting :  Wallets , small valises and ladie' handbags ex B. Of other materials :  Wallets , small valises and ladie' handbags Wallpaper and lincrusta ; window transparencies of paper Carbon and other copying papers ( including duplicator stensils ) and transfer papers cut to size , whether or not put up in boxes 48.11 48.13 48.15 Other paper and paperboard , cut to size or shape : ex B. Other :  Toilet paper 31 . 12 . 87 Official Journal of the European Communities No L 389 / 33 CCT heading No Description 56.01 Man made fibres ( discontinuous), not carded , combed or otherwise prepared for spinning ex A. Synthetic textile fibres :  Regenerated textile fibres , of polyethylene and polypropylene 56.02 Continuous filament tow for the manufacture of man-made fibres ( discontinuous ): ex A. Of synthetic textile fibres :  Fibres of polyester and acrylic fibres 56.03 Waste ( including yarn waste and pulled or garnetted rags ) of man-made fibres (continuous or discontinuous ) not carded , combed or otherwise prepared for spinning : ex A. Of synthetic textile fibres  Fibres of polyester and acrylic fibres 56.04 Man-made fibres ( discontinuous or waste ), carded , combed or otherwise prepared for spinning : ex A. Synthetic textile fibres :  Fibres of polyester and acrylic fibres ex 59.12 Textile fabrics otherwise impregnated or coated ; painted canvas being theatrical scenery , studio backcloths or the like :  Impregnated or coated textile fabrics of a weight not exceeding 1 400 g/m2 , flocked 68.02 Worked monumental or building stone , and articles thereof ( including mosaic cubes ), other than goods falling within heading No 68.01 or within Chapter 69 68.04 Hand polishing stones , whetstones , oilstones , hones and the like , and millstones , grindstones , grinding wheels and the like ( including grinding , sharpening , polishing , trueing and cutting wheels , heads , discs and points ), of natural stone ( agglomerated or not ), of agglomerated natural or artificial abrasives , or of pottery , with or without cores , shanks , sockets , axles and the like of other materials , but without frameworks ; segments and other finished parts of such stones and wheels , of natural stone ( agglomerated or not ), of agglomerated natural or artificial abrasives , or of pottery : ex 68.06 Natural or artificial abrasive powder or grain , on base of woven fabric of paper , or paperboard or of other materials , whether or not cut to shape or sewn or otherwise made up :  Excluding abrasives only on woven fabric xx , in rolls of a maximum width of 1400 mm , and those on woven fabric xx , in combination with paper or paperboard , in rolls of a maximum width of 1400 mm 69.02 Refractory bricks , blocks , files and similar refractory constructional goods : ex B. Other :  Containing more than 7 % of alumina (A1 20 3 ) by weight  Excluding those containing not less than 93 % of silica ( Si 02 ) by weight and those produced by means of electrical sintering No L 389 / 34 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description 70.04 Unworked cast or rolled glass ( including flashed or wired glass ), whether figured or not , in rectangles : ex B. Other :  of a thickness of more than 5 mm but no more than 10 mm Unworked drawn or blown glass ( including flashed glass ), in rectangles :  of a thickness of 1,8 mm or more but no more than 3 mm ex 70.05 ex 70.06 Cast , rolled , drawn or blown glass ( including flashed or wired glass ), in rectangles , surface ground or polished but not further worked :  Not wired of a thickness of not more than 5 mm 70.08 Safety glass consisting of toughened or laminated glass , shaped or not : B. Other : 70.14 Illuminating glassware , signalling glassware and optical elements of glass , not optically worked nor of optical glass : A. Articles for electrical lighting fittings : ex I. Facetted glass , plates , balls , rear-shaped drops , flower-shaped pieces , pendants and similar articles for trimming chandeliers :  Of coloured , matt , irisated , cut , marbled , opaque , opaline or painted glass , or of moulded glass with hollows or protruding parts ex II . Other ( for example , diffusers , ceiling lights , bowls , cups , lampshades , globes , tulip-shaped pieces ):  Lamp glass  Of coloured , matt , irisated , cut , marbled , opaque , opaline or painted glass , or of moulded glass with hollows or protruding parts ex B. Other : Of coloured , matt , irisated , cut , marbled , opaque , opaline or painted glass , or of moulded glass with hollows or protruding parts ex 70.21 Other articles of glass :  Of coloured , matt engraved , irisated , cut , marbled , opaque , opaline or painted glass or of moulded glass with hollows or protruding parts ex 73.14 Iron or steel wire /whether or not coated , but not insulated :  Without textile coating 31 . 12 . 87 Official Journal of the European Communities No L 389 / 35 CCT heading No Description 73.15 Alloy steel and high carbon steel in the forms mentioned in heading Nos 73.06 to 73.14 : A. High carbon steel : ex VIII . Wire , whether or not coated , but not insulated :  Not coated , excluding wire for the manufacture of steel cables B. Alloy steel : ex VIII . Wire , whether or not coated , but not insulated :  Not textile-coated , not metal-coated by any process , not contained in subparagraph ( a ) of the Additional Note to this Chapter 73.18 Tubes and pipes and blanks therefor , of iron (other than of cast iron ) or steel , excluding high-pressure hydroelectric conduits : B. Other : ex II . Straight and of uniform wall-thickness , other than those falling in B I above , of a maximum length of 4,50 m of alloy steel containing by weight not less than 0,90 % but not more than 1,15 % of carbon , not less than 0,50 % but not more than 2 % of chromium and not more than 0,50 % of molybdenum  Excluding unworked or painted , varnished , enamelled or otherwise treated tubes and pipes (including Mannesmann tubes and tubes obtained by swaging ) whether or not with sockets or flanges , but not otherwise worked , seamless ex III . Other : Excluding unworked or painted , varnished , enamelled or otherwise treated tubes and pipes ( including Mannesmann tubes and tubes obtained by swaging), whether or nor with sockets or flanges , but not otherwise worked , seamless ex 73.21 Structures and parts of structures ( for example , hangars and other buildings , bridges and bridge-sections , lock-gates , towers , lattice masts , roofs , roofing frameworks , door and window frames , shutters , balustrades , pillars and columns), of iron or steel ; plates , strip , rods , angles , shapes , sections , tubes and the like , prepared for use in structures , of iron or steel : Excluding lock-gates for hydraulic plant and pylons for electric power lines , of steel or of iron , forged ex 73.24 Containers , of iron or steel , for compressed or liquefied gas :  Welded , with a capacity not exceeding 300 litres 73.25 Stranded wire , cables , cordage , ropes , plaited bands , slings and the like , of iron or steel wire , but excluding insulated electric cables : ex B. Other :  Excluding closed or semi-closed carrying cables for cable cars and reinforcing cables for pre-stressed concrete 31 . 12 . 87No L 389 / 36 Official Journal of the European Communities CCT heading No Description ex 73.29 Chain and parts thereof, of iron or steel :  Articulated link chain for Galle , Renold or Morse type , of a pitch not exceeding 2 cm , excluding key chains 73.32 Bolts and nuts ( including bolt ends and screws studs), whether or not threaded or tapped , screws ( including screw hooks and screw rings ), rivets , cotters , cotter-pins and similar articles , of iron or steel ; washers ( including spring washers ) of iron or steel : B. Threaded or tapped : ex I. Screws and nuts , turned from bars , rods , angles , shapes , sections or wire of solid section , of a shank thickness or hole diameter not exceeding 6 mm :  Screws , including threaded or tapped washers and nuts , excluding those for the manufacture of machinery falling within heading No 84.53 ex II . Other : Excluding those for the manufacture of machinery falling within heading No 84.53 ex 73.35 Springs and leaves for springs , of iron or steel :  Spiral springs , of wire or bars , of a diameter greater than 8 mm or of rectangular bars the smallest side of which measures more than 8 mm ex 73.37 Boilers (excluding boilers of heading No 84.01 ) and radiators , for central heating, not electrically heated and parts thereof, of iron or steel ; air heaters and hot air distributors ( including those which can also distribute cool or conditioned air ), not electrically heated , incorporating a motor-driven fan or blower , and parts thereof, of iron or steel :  Of refined , rolled or forged iron or steel 73.38 Articles of a kind commonly used for domestic purposes , sanitary ware for indoor use , and parts of such articles and ware , of iron or steel ; iron or steelwool , pot scourers and scouring or polishing pads , gloves and the like , of iron or steel : B. Other : I. Sinks and wash basins and parts thereof, of stainless steel ex II . Other :  Excluding iron or steel wool , pot scourers and scouring or polishing pads , gloves and the like , and pressure cookers for direct steam cooking ex 74.07 Tubes and pipes and blanks therefor , of copper , hollow bars or copper :  Excluding those unworked , painted , varnished , enamelled or otherwise prepared ( including Mannesmann tubes and tubes obtained by swaging), whether or not with sockets or flanges , but not otherwise worked , of a wall-thickness greater than 1 mm and with a maximum interior cross-section of more than 80 mm ex 74.19 Other articles of copper :  Excluding the following articles :  Pins , sliding rings and hairpins , excluding ornamental pins , thimbles and fittings for belts , corsets and braces 31 . 12 . 87 Official Journal of the European Communities No L 389 / 37 CCT heading No Description ex 74.19 (cortt.)  Reservoirs , tanks , vats and similar containers , for any material ( other than compressed or liquefied gas ) of a capacity exceeding 300 litres , whether or not lined or heat insulated , but not fitted with mechanical or thermal equipment  Chain and parts thereof ex 76.02 Wrought bars , rods , angles , shapes and sections of aluminium; hollow bars of aluminium  Wire rod 76.04 Aluminium foil (whether or not embossed , cut to shape , perforated , coated , printed or backed with paper or other reinforcing material ) of a thickness (excluding any backing) not exceeding 0,20 mm 76.06 Tubes and pipes and blanks thereof, of aluminium; hollow bars of aluminium B. Other 76.08 Structures and parts of structures ( for example hangars , and other buildings , bridges and bridge-sections , towers , lattice masts , roofs , roofing frameworks , door and window frames , balustrades , pillars and columns ) of aluminium ; plates , rods , angles , shapes , sections , tubes and the like , prepared for use in structures , of aluminium 76.12 Stranded wire , cables , cordage , ropes , plaited bands and the like , of aluminium wire , but excluding insulated electric wires and cables 76.15 Articles of a kind commonly used for domestic purposes , sanitary ware for indoor use , and parts of such articles and ware , of aluminium 79.01 Unwrought zinc , zinc waste and scrap ex A. Unwrought :  Electrolytic zinc ( ingots ) with a Zn content of 99,95 % or more ex 82.01 Hand tools , the following : spades , shovels , picks , hoes , forks and rakes ; axes , bill hooks and similar hewing tools ; scythes , sickles , hay knives , grass shears , timber wedges and other tools of a kind used in agriculture , horticulture or forestry :  Spades , hoes , forks and rakes , scythes and sickles 82.02 Saws (non-mechanical ) and blades for hand or machine saws ( including toothless saw blades ): A. Saws (non-mechanical ) B. Saw blades : I. Bandsaw blades ex III . Other :  Handsaw blades 31 . 12 . 87No L 389 / 38 Official Journal of the European Communities CCT heading No Description Hand tools , including glaziers' diamonds , not falling within any other heading of this Chapter , blow lamps , anvils , vices , and clamps , other than accessories for parts of machine tools , portable forges , grinding wheels with frameworks (hand or pedal operated ):  Hammers , mortice chisels , stone chisels , cutters , centre-punchers , chasing chisels and the stocks ex 82.04 82.09 ex 82.14 82.15 Knives with cutting blades , serrated or not ( including pruning knives ), other than knives falling within heading No 82.06 and blades therefor : ex A. Knives :  Excluding engineers' knives Spoons , forks , fish-eaters , butter knives , ladles , and similar kitchen ot tableware :  Except gilt or silver-plated » Handles of base metal for articles falling within heading Nos 82.09 , 82.13 , or 82.14 :  Except gilt or silver-plated Locks and padlocks ( key , combination or electrically operated), and parts thereof, of base metal : frames incorporating locks , for handling , trunks or the like , and parts of such frames , of base metal , keys for any of the foregoing articles , of base metal Base metal fittings and mountings of a kind suitable for furniture , doors , staircases , windows , blinds , coachwork , saddlery , trunks , caskets and the like ( including automatic door closers ); base metal , keys for any of the outgoing articles , hat-pegs , brackets and the like : B. Other : 83.01 83.02 83.06 ex 83.09 83.13 Statuettes and other ornaments of a kind used indoors of base metal , photograph , picture and similar frames , of base metal , mirrors of base metal : A. Statuettes and other ornaments of a kind used indoors , except gilt or silver-plated Clasps , frames with clasps for handbags and the like , bucklets , buckleclasps , hooks , eyes , eyelets , and the like , of base metal , of a kind commonly used for clothing , travel goods , handbags or other textile or leather goods , tubular rivets and bifurcated rivets , of base metal , beads and spangles , of base metal :  Excluding beads and spangles , tubular rivets and bifurcated rivets Stoppers , crown corks , bottle caps , capsules , bung covers , seals and plombs , case corner protectors and other packing accessories of base metal 83.15 Wire , rods , tubes , plates , electrodes and similar products , of base metal or of metal carbides , coated or cored with flux material , of a kind used for soldering , brazing , welding or deposition of metal or of metal carbides ; wires and rods , of agglomerated base metal powder , used for metal spraying 31 . 12 . 87 Official Journal of the European Communities No L 389 / 39 CCT heading No Description Steam and other vapour generating boilers (excluding central heating hot water boilers capable also of producing low pressure steam); super-heated water boilers :  Excluding parts thereof ex 84.01 84.06 Internal combustion piston engines : C. Other engines : I. Spark ignition engines of a cylinder capacity of: ( a ) 250 cm 3 or less : ex 2 . Other :  Of a power of 25 kw or less and for auto-cycles of a cylinder capacity of no more than 50 cm3 ( b ) More than 250 cm3 : 2 . Other : ex bb ) Other :  Of a power of 25 kw or less , excluding those for domestic industry II . Compression ignition engines : ( b ) Other : ex 2 . Other :  Of a power of 25 kw or less , excluding those for domestic industry D. Parts : II . Of other engines : ex ( a ) For aircraft :  Liner-cylinders , cylinder liners , piston pins , pistons and pistons rings ex ( b ) Other :  Liner-cylinders , cylinder liners , piston pins , pistons and pistons rings Pumps ( including motor pumps and turbo pumps ) for liquids , whether or not fitted with measuring devices ; liquid elevators of bucket , chain , screw , band and similar kinds : B. Other pumps : II . Other : ex ( a ) Pumps :  Excluding pumps for sprinklers and submersible pumps with motor attached , without ceramic or rubber living , weighing not more than 1 000 kg each 84.10 84.15 Refrigerators and refrigerating equipment (electrical and other ): C. Other : ex I. Refrigerators of a capacity of more than 340 litres :  Weighing more than 200 kg each No L 389 / 40 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description C. ex II . Other : Excluding equipment mounted on a common base or with interdependent elements , for freezers and cupboards and other items of furniture imported with their own freezing equipment weighing not more than 200 kg , and parts thereof Machinery , plant and similar equipment , whether or not electrically heated , for the treatment of materials by a process involving a change of temperature such as heating , cooking , roasting , distilling , rectifying , sterilizing , pasteurizing , steaming , drying , evaporating , vaporizing , condensing or cooling , not being machinery or plant of a kind used for domestic purposes ; instantaneous or storage water heaters , non-electrical : 84.15 (cont 'd.) 84.17 ex 84.20 F. Other : ex I. Water heaters , non-electric :  For domestic use Weighing machinery (excluding balances of a sensitivity of 5 eg or better ) including weight-operated counting and checking machines ; weighing machines weights of all kinds  Weighing machines , including automatic and semi-automatic balances , weighing not more than 250 kg each , excluding parts thereof 84.22 Lifting , handling , loading or unloading machinery , telphers and conveyors ( for example , lifts , hoists , winches , cranes , transporter cranes , locks , pulley tackle , belt conveyors and teleferics ), not being machinery falling within heading No 84.23 : B. Other : ex IV . Other : Excluding lifting tables and lifting platforms , maintenance cradles , pulley tackle and hoists , other than skip , winches and capstans , jacks , electors and conveyors with continuous movement , for goods , pneumatic , other mechanical loaders for bulk material , lifts , skip hoists , excluding escalator and moving pavements , pulley blocks and all parts ex 84.24 Agricultural and horticultural machinery for soil preparation or cultivation ( for example , ploughs , harrows , cultivators , seed and fertilizer distributors ), lawn and sports ground rollers : Mouldboards and ploughshares , excluding those of cast iron and steel , slades , discs , skim coulters , blade-shaped and disc-shaped coulters , for ploughs ; teeth for cultivators and scarifiers , discs for sprayers ; weeding , ridging and furrowing implements , for weeding machines 84.36 Machines for extruding man-made textiles ; machines of a kind used for processing natural or man-made textile fibres ; textile spinning and twisting machines ; textile doubling , throwing and reeling ( including weft-winding ) machines :  Line spinning frames , except those equipped with automatic doffing / repositioning devices , and those for wollen-system spinning 31 . 12 . 87 Official Journal of the European Communities No L 389 / 41 CCT heading No Description Machinery for washing, cleaning , drying , bleaching , dyeing , dressing , finishing or coating textile yarns , fabrics or made-up textile articles ( including laundry and dry-cleaning machinery); fabric folding , reeling or cutting machinery , machines of a kind used in the manufacture of linoleum or other floor coverings for applying the paste to the base floor on other support ; machines of a type used for printing a repetitive design , repetitive words or overall colour on textiles leather , wallpaper , wrapping paper , linoleum or other materials , and engraved or etched plates , blocks or rollers therefor : B. Clothes-washing machines , each of a dry linen capacity not exceeding 6 kg , domestic wringers : ex I. Electrically operated :  For clothes-washing , excluding parts ex II . Other :  For clothes-washing , excluding parts Machine-tools for working metal , or metal carbides , not being machines falling within heading Nos 84.49 or 84.50 C. Other machine-tools : I. Lathes : ex ( b ) Other :  Parallel lathes , weighing not more than 2 000 kg each IV . Shaping machines , sawing machines and cutting-off machines , broaching machines and slotting machines : ex (b ) Other :  Shaping machines and sawing machines weighing not more than 2 000 kg each V. Milling machines and drilling machines : ex (b ) Other :  Drilling machines weighing not more than 2 000 kg each Machine tools for working wood , cork , bone , ebonite (vulcanite ), hard artificial plastic materials or other hard carving materials , other than machines falling within heading No 84.49 :  Excluding hydraulic presses weighing not more than 5 000 kg each Typewriters , other than typewriters incorporating calculating mechanisms ; cheque writing machines : A. Typewriters I. Computer-controller automatic typewriters 84.40 84.45 84.47 84.51 84.59 Machines and mechanical appliances , having individual functions , not falling within any other heading of this chapter : ex A. For the manufacture of the products mentioned in subheading 28.51 (Euratom)  Hydraulic presses weighing not more than 2 000 kg each ex C. Specially designed for the recycling of irradiated nuclear fuels ( for example , sintering of radio-active metal oxides , sheathing)  Hydraulic presses weighing not more than 2 000 kg each No L 389 / 42 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description 84.59 E. Other : (cont'd.) ex II . Other : Hydraulic presses weighing not more than 2 000 kg each , injection moulding machines used in the artificial plastic materials industry , having a working pressure , expressed in tonnes , of 35 t , 85 t , 140 t , 200 t , 300 t , or 550 t , extruders used in the artificial plastic materials industry , having a single spindle with a diameter of 30 mm to 150 mm or twin spindles with a diameter of 85 mm to 105 mm , and milling-grinding machines used in the artificial plastic materials industry , with a power of not more than 75 hp Moulding boxes for metal foundry : moulds of a type used for metal ( other than ingot moulds), for metal carbides , for glass , for mineral materials ( for example , ceramic pastes , concrete or cement) or for rubber or artificial plastic materials :  Moulds for machine work ex 84.60 84.61 Taps , cocks , valves and similar appliances , for pipes , boiler shells , tanks , vats and the like , including pressure reducing valves and thermostatically controlled valves : A. Pressure reducing valves ex B. Other :  Excluding valves for the control of hydraulic or pneumatic power transmission and valves for aerosols Ball roller or needle roller bearings : Bearings with row of balls , in which the faces of the two rings are aligned in the same plane , of which the external diameter is more than 36 mm but not more than 72 mm , excluding parts 84.62 84.63 85.01 Transmission shafts , cranks , bearing housings , plan shaft bearings , gears and gearing ( including friction gears , gear-boxes and other variable speed gears ), flywheels , pulleys and pulley blocks , clutches and shaft coupling: B. Other : ex II . Other :  Reduction gears , step-up gears and speed variations Electrical goods of the following descriptions , generators , motors , converters ( rotary or static), transformers , rectifiers , and rectifying apparatus , inductors : B. Other machines and apparatus : I. Generators , motors (whether or not equipped with speed , reducing , changing or step-up gear) and rotary converters : ex ( b ) Other :  Asynchronous three-phase motors , single-phase motors , generators , rotary converters and other motors , weighing not more than 100 kg each excluding AC single-phase motors of an output of not more than 0,5 kw for the manufacture of machinery falling within heading No 84.53 and DC generators of an output of not more than 75 kw for the manufacture of machinery falling within heading No 84.53 31 . 12 . 87 Official Journal of the European Communities No L 389 /43 CCT heading No Description B. ex II . Transformers , static converters , rectifiers and rectifying apparatus , inductors :  Transformers , rectifiers and rectifying apparatus , inductors , weighing more than 500 kg each , static converters , excluding rectifiers , weighing not more than 100 kg each , excluding measuring transformers and transformers without liquid dielectric , for the manufacture of machinery falling within heading No 84.53 and inductors for the manufacture of machinery falling within heading No . 84.53 85.01 (cont. 'd.) ex 85.03 85.12 Primary cells and primary batteries :  Dry Electric instantaneous or storage water heaters and immersion heaters ; electric soil heating apparatus and electric space heating apparatus ; electric hairdressing appliances ( for example , hair dryers , hair curlers , curling tong heaters) and electric smoothing irons ; electro-thermic domestic appliances ; electric heating resisters , other than those of carbon : A. Electrical instantaneous or storage water heaters and immersion heaters : ex II . Other :  Excluding parts B. Electric soil heating apparatus and electric space heating apparatus : ex II . Other :  Excluding parts D. Electric smoothing irons , excluding parts thereof E. Electro-thermic domestic appliances : ex II . Other :  Hot plates , cooking stoves , ranges , and similar cooking appliances for domestic use Electrical line telephonic and telegraphic apparatus ( including such apparatus for current line systems): ex A. Apparatus for carrier-current line systems : 85.13 85.19 Telephonic apparatus , including parts for telephone sets and receivers ex B. Other : Telephonic apparatus , including parts for telephone sets and receivers Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits , or for making connections to or in electrical circuits ( for example , switches , relays , fuses , lightning arresters , surge suppressors , plugs , lampholders and junctions boxes), resistors , fixed or variable ( including potentiometers ), other than heating resistors ; printed circuits ; switchboards ( other than telephone switchboards ) and control panels : ex A. Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits or for making connections to or in electrical circuits : 31 . 12 . 87No L 389 / 44 Official Journal of the European Communities CCT heading No Description 85.19 (cont 'd.)  Non-automatic make-and-break switches , weighing not more than 2 kg each , other than of ceramic materials or glass , and those weighing more than 500 kg  Automatic make-and-break switches , circuit-breakers and contactors , excluding non-automatic make-and-break switches and circuit breakers for industrial applications , rated at less than 1 000 v , for the manufacture of machinery falling within heading No 84.53 ex B. Resistors , fixed or variable ( including potentiometers ), other than heating resistors :  Variable resistors , weighing not more than 2 kg each , other than of ceramic materials or glass and those weighing more than 500 kg each ex D. Switchboards and control panels :  Excluding parts Electric filament lamp and electric discharged lamps ( including infra-red and ultra-violet lamps), arc lamps : A. Filament lamps for lighting : II . Other ex B. Other lamps :  For lighting 85.20 85.23 Insulated ( including enamelled or anodized ) electric wire , cable , bars , strip and the like ( including co-axial cable ), whether or not fitted with connectors : ex B. Other :  With metallic armouring or shearing , whether or nor covered with other materials , excluding co-axial cable and submarine cable ex 90.03 Frames and mountings and parts thereof, for spectacles , pince-nez lorgnettes , goggles and the like :  Excluding those of gold and posts ex 90.04 90.16 Spectacles , pince-nez , lorgnettes , goggles and the like , corrective protecting or other :  Excluding those with frames of gold or plated metals or gold-plated gilt and engineers' protective spectacles Drawing , marking-out and mathematical calculating instruments , drafting machines , pantographs , drawing sets , slide rules , disc calculators and the like ; measuring or checking instruments , appliances and machines , not falling within any other heading of this Chapter ( for example , micrometers , callipers , gauges , measuring rods , balancing machines ); profile projectors : ex A. Drawing , marking-out and mathematical calculating instruments , drafting machines , pantographs , slide rules , disc calculators and the like :  Set-squares , rulers , protractors and French curves  Cases of drawing instruments , lengthening bars of compasses , compasses , mathematical drawing pens and the like 31 . 12 . 87 Official Journal of the European Communities No L 389 / 45 CCT heading No Description 90.24 90.28 92.12 Instruments and apparatus for measuring , checking or automatically controlling the flow , depth , pressure or other variables of liquids or gases , or for automatically controlling temperature ( for example , pressure gauges , thermostats , level gauges , flow meters , heat meters , automatic ovendraught regulators ), not being articles falling within heading No 90.14 : B. Other :  Manometers Electrical measuring , checking , analyzing or automatically controlling instruments and apparatus : A. Electronic instruments and apparatus : ex II . Other : ( b ) Other :  Non-recording galvanometers , with thermal scale , ammeters , voltmeters and wattmeters B. Other : ex II . Other :  Non-recording galvanometers , with thermal scale , ammeters , voltmeters , and wattmeters Gramophone records , and other sound or similar recordings , matrices for the production of records , prepared record blanks , film for mechanical sound recording , prepared tapes , wires , strips and like articles of a kind commonly used for sound or similar recordings : B. Recorded : I. Wax recording , discs , matrices and other intermediate forms , excluding magnetically recorded tapes : ( b ) Other II . Other : ( a ) Records : 2 . Other ( b ) Other recording media ( tapes , wires , strips and like articles): 1 . Magnetically recorded for the scoring of cinematograph film ex 2 . Other :  Excluding those for language teaching 94.01 Choirs and other seats (other than those falling within heading No 94.02 ), whether or not convertible into beds , and parts thereof: B. Other ex I. Specially designed for aircraft :  Excluding those of wood , iron or steel ex II . Other :  Excluding those of wood , iron or steel , wicket and other vegetable materials 31 . 12 . 87No L 389 / 46 Official Journal of the European Communities CCT heading No Description 94.03 98.01 98.10 Other furniture and parts thereof: ex B. Other :  Of base metal  Of wood carved , veneered , waxed , polished or varnished , turned with mouldings , painted and covered with mouldings , painted and covered with any materials other than leather or imitations thereof or fabrics containing silk and man-made textile fibres  Of wood , inlaid , lacquered , gilt , with appliqu^ work of fine wood , decorated with metal or other materials and covered with leather and imitations thereof or with fabric containing silk and man-made textile fibres  Of other materials , other than wicker and other than vegetable materials Buttons and button moulds , studs , cuff-links and press-fasteners including snap-fasteners and press-studs ; blanks and parts of such articles : ex A. Blanks and moulds :  Excluding cuff-links and collar-studs and shirt-studs and other such articles of faience , glass , silk or other textile fibres ex B. Buttons , studs , cuff-links and press-fasteners and parts thereof:  Excluding cuff-links , collar-studs and shirt-studs and other such articles of faience glass , silk or other textile fibres Mechanical lighters and similar lighters including chemical and electrical lighters and parts thereof, excluding flints and wicks : ex A. Parts of base metal , turned from bars , rods , angles , shapes , sections or wire , of solid section , the greatest diameter of which does not exceed 25 mm :  Neither gilt , nor silvered , nor of rolled precious metal ex B. Other :  Neither gilt , nor silvered , nor of rolled precious metal , nor of precious metal 31 . 12 . 87 Official Journal of the European Communities No L 389 /47 CCT heading No Description Antibiotics : ex C. Other antibiotics : 29.44 31.05 40.08 40.14 42.02  Tetracycline , chlorotetracycline and other antibiotics , excluding streptomycin , erythromycin and other tetracyclines Other fertilizers ; goods of the present Chapter in tablets , lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg : A. Other fertilizers Plates , sheets , strip , rods and profile shapes , of unhardened vulcanized rubber : A. Plates , sheets and strip : ex II . Other :  Excluding adhesives Other articles of unhardened vulcanized rubber : B. Other : ex I. Of expanded , foam or sponge rubber :  Excluding tobacco-pouches ex II . Other :  Excluding tobacco-pouches Travel goods ( for example , trunks , suit-cases , hat-boxes , travelling-bags , rucksacks), shopping-bags , handbags , satchels , brief-cases , wallets , purses , toilet-cases , tool-cases , tobacco-pouches , sheaths , cases , boxes ( for example , for arms , musical instruments , binoculars , jewellery , bottles , collars , footwear , brushes ) and similar containers , of leather or of composition leather , of vulcanized fibre , of artificial plastic sheeting , of paperboard or of textile fabric : ex A. Of artificial plastic sheeting :  Cigar and cigarette cases , match holders , tobacco-pouches and purses ; cases , trunks , suit-cases , valises and similar articles for holding toiletries ; trunks , suit-cases and valises , excluding ladies' handbags ex B. Of other material :  Cigar and cigarette cases , match holders , tobacco-pouches and purses ; cases , trunks , suit-cases , valises and similar articles for holding toiletries ; trunks , suit-cases and valises , excluding ladies' handbags Reconstituted wood , being wood shavings , wood chips , sawdust , wood flour or other ligneous waste agglomerated with naitural or artificial resins or other organic binding substances , in sheets , blocks or the like 44.18 48.01 Paper and paperboard ( including cellulose wadding), in rolls or sheets : B. Cigarette paper C. Paper weighing not more than 15 g /m2 for use in stencil making E. Hand-made paper and paperboard No L 389 / 48 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description 48.01 ex F. Other : Excluding printing paper of any colour , with a minimum mechanical pulp content of 60% , weighing nor less than 40g/m2 and not more than 80g/m2 , for printing periodical publications or books , put up in rolls ; paper and paperboard for electrical insulation ; paper and paperboard weighing not more than 300 g/m2 , manufactured mechanically , for the manufacture of abrasive paper ; cellulose wadding (cont 'd) 48.07 48.15 Paper and paperboard , impregnated , coated , surface-coloured , surface-decorated or printed (not constituting printed matter within Chapter 49 ), in rolls or sheets Other paper and paperboard , cut to size or shape : ex . B. Other :  Excluding paper weighing not more than 160 g / m2 , for electrical insulation , toilet paper and cellulose wadding Other articles of paper pulp , paper , paperboard or cellulose wadding Printed books , brochures , leaflets and similar printed matter , whether or not in single sheets :  Books which are bound otherwise than in paper , excluding : meteorological or natural science atlases ; communications , theses , dissertations and reports on scientific , literary or artistic subjects published by official bodies or cultural institutions , printed in any language ; dictionaries in two or more languages , one of which is Portuguese ; books printed in Portuguese territory and returning thereto ; books which are bound in cloth , provided the binding does not contain leather, printed entirely in foreign languages or originating in Portuguese-speaking countries and printed entirely in Portuguese or originating in Macao and printed entirely in Portuguese and / or Chinese 48.21 ex 49.01 51.04 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip of heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : ex I. For tyres :  Of monofil or of . artificial straw of heading No 51.02 ex II . Fabrics containing elastomeric yarn :  Of monofil or of artificial straw of heading No 51.02 III . Fabrics made from strip or the like of polyethylene or polypropylene ex IV . Other :  Of monofil or of artificial straw of heading No 51.02 B. Woven fabrics of regenerated textile fibres : ex I. For tyres :  Of monofil or of artificial straw of heading No 51.02 ex II . Fabrics containing elastomeric yarn :  Of monofil or of artificial straw of heading No 51.02 ex III . Other:  Of monofil or of artificial straw of heading No 51.02 31 . 12 . 87 Official Journal of the European Communities No L 389 /49 CCT heading No Description 55.05 Cotton yarn , not put up for retail sale ex 55.08 Terry towelling and similar terry fabrics , of cotton :  Dyed 55.09 Other woven fabrics of cotton 56.05 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : ex A. Of synthetic textile fibres :  Excluding fancy yarn ex B. Of regenerated textile fibres :  Excluding fancy yarn 56.07 Woven fabrics of man-made fibres ( discontinuous or waste ) 60.04 Under garments , knitted or crocheted , not elastic or rubberized 60.05 Outer garments and other articles , knitted or crocheted , not elastic or rubberized 61.01 Men's and boys' outer garments 61.02 Women's , girls' and infants' outer garments 61.03 Men's and boy's under garments , including collars , shirt fronts and cuffs 61.09 Corsets , corset-belts , suspender-belts , brassieres , braces , suspenders , garters and the like ( including such articles of knitted or crocheted fabric), whether or not elastic 62.02 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles 64.02 Footwear with outer soles of leather or composition leather ; footwear ( other than footwear falling within heading No 64.01 ) with outer soles of rubber or artificial plastic material 64.05 Parts of footwear , removable in-soles , hose protectors and heel cushions , of any material except metal : ex A. Assemblies of uppers affixed to inner soles or to other soles components , but without outer soles :  Other than of artificial plastic material ex B. Other :  Other than of artificial plastic material No L 389 / 50 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description ex 70.13 Glassware (other than articles falling within heading No 70.19 ) of a kind commonly used for table , kitchen , toilet or office purposes , for indoor decoration , or for similar uses : Excluding glassware with a low coefficient of expansion 73.02 Ferro-alloys : A. Ferro-manganese : II . Other C. Ferro-silicon D. Ferro-silico-manganese ex G. Other ( ferro-tungsten ) Wrought bars , rods , angles , shapes and sections , of copper; copper wire74.03 ex 82.04 82.05 Hand tools , including glaziers' diamonds , not falling within any other heading of this Chapter; blow lamps , anvils ; vices and clamps , other than accessories for , and parts of, machine tools ; portable forges ; grinding wheels with frameworks (hand or pedal operated):  Excluding hammers , chisels , masons' chisels , cold-chisels , centre-punches , awls , bradawls and die plates Interchangeable tools for hand tools , for machine tools or for power-operated hand tools ( for example , for pressing , stamping , drilling , tapping , threading , boring , broaching , milling , cutting , turning, dressing , morticing or screw driving), including dies for wire drawing, extrusion dies for metal , and rock drilling bits , with a working part of: ex A. Base metal :  Other than cold-chisels , twist bits , shell bits , drill bits , mills , borers (excluding adjustable or extensible borers ), bearings , taps and die boxes ex B. Metal carbides :  Other than cold-chisels , twist bits , shell bits , drill bits , mills , borers (excluding adjustable or extensible borers ), bearings , taps and die boxes ex C. Diamond or agglomerated diamond :  Other than cold-chisels , twist bits , shell bits , drill bits , mills , borers (excluding adjustable or extensible borers ), bearings , taps and die boxes ex D. Other materials :  Other than cold-chisels , twist bits , shell bits , drill bits , mills , borers (excluding adjustable or extensible borers ), bearings , taps and die boxes 31 . 12 . 87 Official Journal of the European Communities No L 389 / 51 CCT heading No Description Electrical goods of the following descriptions : generators , motors , converters ( rotary or static ), transformers , rectifiers and rectifying apparatus , inductors : B. Other machines and apparatus : I. Generators , motors (whether or not equipped with speed reducing , changing or step-up gear) and rotary converters : ex b) Other :  Weighing more than 100 kg each , excluding asynchronous triphase motors 85.01 85.04 85.15 ex II . Transformers , static converters , rectifiers and rectifying apparatus ; inductors :  Rectifiers and rectifying apparatus and inductors , weighing not more than 500 kg each ; rectifiers ; static converters weighing more than 100 kg each Electric cumulators : B. Other : I. I paH-ariH arrnmiilafnrs Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio ­ broadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers) and television cameras ; radio navigational aid apparatus , radar apparatus and radio remote control apparatus : A. Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio ­ broadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers ) and television cameras B. Other apparatus C. Parts : II . Other : a ) Cabinets and cases b ) Parts of base metal , turned from bars , rods , angles , shapes , sections or wire , of solid section , the greatest diameter of which does not exceed 25 mm ex c ) Other :  Excluding incoming radiofrequency tuning units imported by Portuguese manufacturers of television reception apparatus for use in the manufacture of such apparatus or to be exported as spare parts for the repair of apparatus manufactured by them 85.19 Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits , or for making connections to or in electrical circuits ( for example , switches , relays , fuses , lightning arresters , surge suppressors , plugs , lampholders and junction boxes ); resistors , fixed or variable ( including potentiometers ), other than heating resistors ; printed circuits ; switchboards ( other than telephone switchboards ) and control panels : ex A. Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits or for making connections to or in electrical circuits :  Excluding : non-automatic and isolating switches , weighing not more than 2 kg each , of material other than ceramic or glass , and those weighing more than 500 kg each ; automatic switches , circuit-breakers and contact-makers ; parts of apparatus falling within this subheading . No L 389 / 52 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description 85.19 (cont'd) ex B. Resistors , fixed or variable ( including potentiometers), other than heating resistors :  Excluding : variable resistors weighing not more than 2 kg each ( of material other than ceramic or glass ) or weighing more than 500 kg each ; parts of apparatus falling within this subheading C. Printed circuits 85.23 Insulated ( including enamelled or anodized ) electric wire , cable , bars , strip and the like ( including co-axial cable ), whether or not fitted with connectors : ex B. Other :  Other than with metallic armouring or sheathing , whether or not covered with other materials , excluding co-axial and submarine cables which , in the opinion of the competent official body in Portugal , are not manufactured economically in Portugal 94.01 Chairs and other seats (other than those falling within heading No 94.02 ), whether or not convertible into beds , and parts thereof: B. Other : ex I. Specially designed for aircraft :  Of iron or steel ex II . Other :  Of iron or steel 97.03 Other toys ; working models of a kind used for recreational purposes : ex A. Of wood :  Other than building kits of the Meccano type and other educational toys of a technical or scientific nature ex B. Other :  Other than building kits of the Meccano type and other educational toys of a technical or scientific nature 31 . 12 . 87 Official Journal of the European Communities No L 389 / 53 ANNEX XIII List provided for in Article 18 applicable to Yugoslavia CCT heading No Description Basic duty ( fixed component ) (% ) 17.04 Sugar confectionery , not containing cocoa : B. Chewing gum containing by weight of sucrose ( including invert sugar expressed as sucrose ): I. Less than 60 % 80,43 II . 60 % or more 79,33 C. White chocolate 79,09 D. Other : I. Containing no milkfats or containing less than 1,5 % by weight of such fats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) 82,24 b ) Containing by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . 5 % or more but less than 30 % 87,26 2 . 30 % or more but less than 40 % 78,35 3 . 40 % or more but less than 50 % : aa ) Containing no starch 84,21 bb ) Other 81,73 4 . 50 % or more but less than 60 % 69,63 5 . 60 % or more but less than 70 % 76,92 6 . 70 % or more but less than 80 % 86,37 7 . 80 % or more but less than 90 % 68,25 8 . 90 % or more 92,36 II . Other : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) 60,05 b ) Containing by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . 5 % or more but less than 30 % 71,11 2 . 30 % or more but less than 50 % 72,69 3 . 50 % or more but less than 70 % 64,09 4 . 70 % or more 69,80 18.06 Chocolate and other food preparations containing cocoa : A. Cocoa powder , not otherwise sweetened than by the addition of sucrose , containing by weight of sucrose : I. Less than 65 % 51,14 II . 65 % or more but less than 80 % 46,69 III . 80 % or more 14,00 31 . 12 . 87No L 389 / 54 Official Journal of the European Communities CCT heading No Description Basic duty ( fixed component ) ( % ) 18.06 (cont'd.) B. Ice-cream (not including ice-cream powder) and other ices : I. Containing no milkfats or containing less than 3 % by weight of such fats 43,23 II . Containing by weight of milkfats : a ) 3 % or more but less than 7 % 45,57 b ) 7 % or more 35,66 C. Chocolate and chocolate goods , whether or not filled ; sugar confectionery and substitutes therefor made from sugar substitution products , containing cocoa : I. Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) 50,19 II . Other : a ) Containing no milkfats or containing less than 1,5 % by weight of such fats and containing by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Less than 50 % 56,23 2 . 50 % or more 54,91 b ) Containing by weight of milkfats : l 1 . 1 ,5 % or more but less than 5 % 49,28 2 . 3 % or more but less than 4,5 % 53,36 3 . 4,5 % or more but less than 6 % 53,86 4 . 6 % or more 48,28 D. Other : I. Containing no milkfats or containing less than 1,5 % by weight of such fats : a ) In immediate packings of a net capacity of 500 g or less 46,78 b ) Other 33,04 II . Containing by weight of milkfats : a ) 1,5 % or more but not more than 6,5 % : 1 . In immediate packings of a net capacity of 500 g or less 44,93 2 . Other 44,93 b ) More than 6,5 % but less than 26 % : 1 . In immediate packings of a net capacity of 500 g or less 20,00 2 . Other 20,00 31 . 12 . 87 Official Journal of the European Communities No L 389 /55 CCT heading No Description Basic duty ( fixed component ) (% ) 18.06 (cont'd.) D. II . c ) 26 % or more : 1 . In immediate packings of a net capacity of 500 g or less 33,04 2 . Other 33,04 19.05 Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice , corn flakes and similar products ): A. Obtained from maize 63,85 B. Obtained from rice 0,00 C. Other 0,00 21.06 Natural yeasts ( active or inactive); prepared baking powders : A. Active natural yeasts : II . Bakers' yeast : a ) Dried 15,00 b ) Other 19,18 21.07 Food preparations not elsewhere specified or included : A. Cereals in grain or ear form , pre-cooked or otherwise prepared : I. Maize 0,00 II . Rice 11,00 III . Other 0,00 B. Ravioli , macaroni , spaghetti and similar products , not stuffed , cooked ; the foregoing preparations , stuffed , whether or not cooked : I. Not stuffed , cooked : a ) Dried 70,21 b ) Other 70,86 II . Stuffed: a ) Cooked 81,46 b ) Other 64,96 C. Ice-cream (not including ice-cream powder) and other ices : I. Containing no milkfats or containing less than 3 % by weight of such fats 11,00 II . Containing by weight of milkfats : a ) 3 % or more but less than 7 % 14,50 b ) 7 % or more 17,45 No L 389 / 56 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description Basic duty ( fixed component ) (% ) 21.07 (cont'd.) D. Prepared yoghurt ; prepared milk , in powder form , for use as infants food or for dietetic or culinary purposes : I. Prepared yoghurt : a ) In powder form , containing by weight of milkfats : 1 . Less than 1 ,5 % 0,00 2 . 1,5% or more 0,00 b ) Other , containing by weight of milkfats : 1 . Less than 1,5 % 15,34 2 . 1,5 % or more but less than 4 % 7,10 3 . 4 % or more 0,00 II . Other , containing by weight of milkfats : a ) Less than 1,5% , and containing by weight of milk proteins (nitrogen content l x 6,38 ): 1 . Less than 40 % 0,00 2 . 40 % or more but less than 55 % 0,00 3 . 55 % or more but less than 70 % 0,00 4 . 70 % or more 0,00 b ) 1,5 % or more 0,00 E. Cheese fondues 0,00 G. Other : I. Containing no milkfats or containing less than 1,5 % by weight of such fats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % 86,35 bb ) 32 % or more but less than 45 % 84,69 cc) 45 % or more 75,59 b ) Containing 5 % or more but less than 15 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 87,69 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % 84,15 bb ) 32 % or more but less than 45 % 81,31 cc ) 45 % or more c ) Containing 15 % or more but less than 30 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 71,36 86,66 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % 78,92 bb) 32 % or more but less than 45 % 77,38 cc ) 45 % or more 75,12 31 . 12 . 87 Official Journal of the European Communities No L 389 / 57 CCT heading No Description Basic duty ( fixed component ) ( % ) 21.07 (cont'd.) G. I. d ) Containing 30 % or more but less than 50 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 80,26 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % 85,01 bb ) 32 % or more 78,61 e ) Containing 50 % or more but less than 85 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 75,14 2 . Other 79,37 f) Containing 85 % or more by weight of sucrose ( including invert sugar expressed as sucrose) 75,61 II . Containing 1,5 % or more but less than 6 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 71,83 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % 53,41 I bb ) 32 % or more but less than 45 % 45,54 l cc) 45 % or more 46,43 b ) Containing 5 % or more but less than 15 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 54,43 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % 45,78 bb ) 32 % or more 41,31 c) Containing 15 % or more but less than 30 % by weight of sucrose ( including invert sugar expressed as sucrose ): I 1 . Containing no starch or containing less than 5 % by weight of starch : 64,55 I 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % 64,00 bb ) 32 % or more d ) Containing 30 % or more but less than 50 % by weight of sucrose ( including invert sugar expressed as sugar ): 1 . Containing no starch or containing less than 5 % by weight of starch 56,72 67,58 I 2 . Other 56,64 I e ) Containing 50 % or more by weight of sucrose ( including invert sugar expressed as I sucrose ) 67,25 No L 389 / 58 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description Basic duty ( fixed component ) (% ) 21.07 (cont 'd.) 61,46 77,79 60,10 61,05 35,00 58,85 52,59 G. III . Containing 6 % or more but less than 12 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % bb ) 32 % or more b ) Containing 5 % or more but less than 15 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other c) Containing 15 % or more but less than 30 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other d ) Containing 30 % or more but less than 50 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other e ) Containing 50 % or more by weight of sucrose ( including invert sugar expressed as sucrose) IV . Containing 12 % or more but less than 18 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other b ) Containing 5 % or more but less than 15 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other c ) Containing 15 % or more by weight of sucrose ( including invert sugar expressed as sucrose) 68,64 35,00 48,25 70,22 68,88 74,01 43,27 57,04 V. Containing 18 % or more but less than 26 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other b ) Containing 5 % or more by weight of sucrose ( including invert sugar expressed as sucrose ) 54,55 46,15 37,24 31 . 12 . 87 Official Journal of the European Communities No L 389 / 59 CCT ¢ heading No Description Basic duty ( fixed component ) (% ) 21.07 (cont'd.) G. VI . Containing 26 % or more but less than 45 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including Il invert sugar expressed as sucrose ): Il 1. Containing no starch or containing less than 5 % by weight of starch : I  In immediate packings of a net capacity of 1 kg or less 35,00  Other 41,00 2 . Other 48,00 b ) Containing 5 % or more but less than 25 % by weight of sucrose ( including invert II sugar expressed as sucrose ): l 1 . Containing no starch or containing less than 5 % by weight of starch 58,96 2 . Other : ll  In immediate packings of a net capacity of 1 kg or less 35,00  Other 41,00 c) Containing 25 % or more by weight of sucrose ( including invert sugar expressed as II sucrose ): ll  In immediate packings of a net capacity of 1 kg or less 35,00  Other 41,00 VII . Containing 45 % or more but less than 65 % by weight of milkfats : I a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including I invert sugar expressed as sucrose): \ 1 . Containing no starch or containing less than 5 % by weight of starch : I  In immediate packings of a net capacity of 1 kg or less 35,00  Other 41,00 2 . Other :  In immediate packings of a net capacity of 1 kg or less 35,00  Other 41,00 b ) Containing 5 % or more by weight of sucrose ( including invert sugar expressed as l sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch :  In immediate packings of a net capacity of 1 kg or less 35,00  Other 41,00 2 . Other :  In immediate packings of a net capacity of 1 kg or less 35,00 Other 41,00 No L 389 / 60 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description Basic duty ( fixed component ) (% ) 21.07 (cont'd.) G. VIII . Containing 65 % or more but less than 85 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose):  In immediate packings of a net capacity of 1 kg or less 35,00  Other 41,00 b ) Other :  In immediate packings of a net capacity of 1 kg or less 35,00  Other 41,00 IX . Containing 85 % or more by weight of milkfats :  In immediate packings of a net capacity of 1 kg or less 35,00  Other 41,00